DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 06/17/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 8-9 of the Remarks, Examiner notes that the voice database of Menezes is interpreted as corresponding to voices of specific people. As the identities of the specific people are not claimed, any individual person is interpreted as a specific person. The synthesized speech is enhanced using a voice chosen for having specific characteristics to modify the linguistic components of the speech. Examiner further notes that the term “cloned” is not defined, and can be interpreted broadly. In this case, it is being interpreted as being similar or identical, so the cloned voice parameter or data is similar or identical to the parameter or data of the specific person.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 11-12, 16-18, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menezes et al. (US 2017/0243582 A1), hereinafter referred to as Menezes.

Regarding claim 1, Menezes teaches:
A hearing device comprising: 
a receiver comprising at least one driver to generate sound (Fig. 4 elements 414, 416, para [0046], where the hearing aid includes a loudspeaker); and 
a controller comprising one or more processors and operably coupled to the receiver to control sound generated by the hearing device, the controller configured to:
receive voice data from a specific person’s voice (para [0044], where a voice is selected from the voice database);
determine a cloned voice parameter based on the voice data, wherein the cloned voice parameter comprises linguistic and acoustical characteristics of the specific person’s voice (para [0044], where the voice has characteristics in the hearing range of the user, which modify the linguistic components of the speech);
generate cloned voice data based on at least the cloned parameter (para [0044], where the enhanced synthesized speech is output); and 
generate sound using the receiver based on at least the cloned voice data (Fig. 4 element 402, para [0045], [0087], where the system includes processors, and where the assistive hearing module sends the enhanced synthesized speech to the hearing aid/loudspeaker).  

Regarding claim 4, Menezes teaches:
The hearing device of claim 1, further comprising a microphone to receive sound of the specific person’s voice and generate the voice data based on the received sound of the voice (Fig. 4 element 404, para [0042], where a microphone receives input speech, where the microphone is able to receive speech of any specific user), wherein the controller is operably coupled to the microphone to receive the voice data (Fig. 4, para [0042-43], where the signal from the microphone is received and features extracted).  

Regarding claim 5, Menezes teaches:
The hearing device of claim 1, further comprising a communication device to transmit data to and receive data from a peripheral computing device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data), and 
wherein the controller is operably coupled to the communication device to control data transmitted and received by the communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit is part of the hearing module).

Regarding claim 6, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to receive the cloned voice parameter from the peripheral computing device using the communication device  (para [0045], where the speech recognition is performed at a server and the enhanced synthesized speech is generated at the hearing device).

Regarding claim 7, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to receive the cloned voice data from the peripheral computing device using the communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data).  

Regarding claim 8, Menezes teaches:
The hearing device of claim 5, wherein the controller is further configured to send voice data to the peripheral computing device using the communication device and receive either a cloned voice parameter or the cloned voice data from the peripheral computing device using the communication device (para [0045], where the hearing device sends voice data to the server through the communication unit, speech recognition is performed at a server and the enhanced synthesized speech is generated at the hearing device).  

Regarding claim 9, Menezes teaches:
The hearing device of claim 1, wherein the controller is configured to generate the cloned voice data based on at least the cloned voice parameter using a text to speech generator (Fig. 4 element 430, para [0044], where a text to speech converter is used).  

Regarding claim 11, Menezes teaches:
The hearing device of claim 1, wherein the controller is further configured to generate the sound using the receiver based on at least the cloned voice data and hearing impairment settings (Fig. 4 element 426, para [0044], where hearing loss profiles are used in selecting the voice).  

Regarding claim 12, Menezes teaches:
A method comprising generating sound based on at least cloned voice data using a receiver of a hearing device (Fig. 4 elements 402, 414, 416, para [0045-46], where the hearing aid includes a loudspeaker, and where the assistive hearing module sends the enhanced synthesized speech to the hearing aid/loudspeaker), the method comprising:
receiving voice data from a specific person’s voice (para [0044], where a voice is selected from the voice database);
determining a cloned voice parameter based on the voice data, wherein the cloned voice parameter comprises linguistic and acoustical characteristics of the specific person’s voice (para [0044], where the voice has characteristics in the hearing range of the user, which modify the linguistic components of the speech);
generating cloned voice data based on at least the cloned parameter (para [0044], where the enhanced synthesized speech is output); and 
generating sound using the receiver based on at least the cloned voice data (Fig. 4 element 402, para [0045], [0087], where the system includes processors, and where the assistive hearing module sends the enhanced synthesized speech to the hearing aid/loudspeaker).  

Regarding claim 16, Menezes teaches:
The method of claim 12, further comprising receiving the cloned voice data from a peripheral computing device using a communication device (Fig. 4 element 412, para [0042], [0045] where a communication unit transmits and receives data).  

Regarding claim 17, Menezes teaches:
The method of claim 12, further comprising: 
transmitting voice data to a peripheral computing device using a communication device (Fig. 4 element 412, para [0042], [0045], where the hearing device sends voice data to the server through the communication unit); and 
receiving the cloned voice data from the peripheral computing device using the communication device (para [0045], where speech recognition and synthesis is performed at a server and received at the hearing device).  

Regarding claim 18, Menezes teaches:
The method of claim 12, wherein generating the sound is further based on at least the cloned voice parameter and a text to speech generator (Fig. 4 element 430, para [0044], where a text to speech converter is used on the transcript formed using the extracted features).  

Regarding claim 20, Menezes teaches:
The method of claim 12, wherein generating the sound using the receiver is further based on at least the cloned voice data and hearing impairment settings (Fig. 4 element 426, para [0044], where hearing loss profiles are used in selecting the voice).

Regarding claim 21, Menezes teaches:
The hearing device of claim 1, wherein the generated sound comprises a voice message (para [0045], where text is converted to synthesized speech).

Regarding claim 23, Menezes teaches:
The method of claim 12, wherein the generated sound comprises a voice message (para [0045], where text is converted to synthesized speech).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 14, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes, in view of Ogaz (US 2017/0221336 A1).

Regarding claim 4, Menezes teaches:
The hearing device of claim 1, further comprising a microphone (Fig. 4 element 404, para [0042], where a microphone receives input speech)
wherein the controller is operably coupled to the microphone to receive the voice data (Fig. 4, para [0042-43], where the signal from the microphone is received and features extracted).  
Menezes does not teach:
to receive sound of the specific person’s voice and generate the voice data based on the received sound of the voice, 
Ogaz teaches:
receive sound of the specific person’s voice and generate the voice data based on the received sound of the voice (para [0107-108], where microphones collect voice data),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the alerts of Ogaz (Ogaz para [0193]) using the voice message of Menezes (Menezes para [0045]) to determine if the data related to the user’s voice matches one or more profiles associated with a rule to provide an alert (Ogaz para [0104-105]).

Regarding claim 14, Menezes teaches:
The method of claim 13, 
Menezes does not teach:
wherein receiving voice data comprises generating voice data from sound of the specific person’s voice using a microphone.  
Ogaz teaches:
wherein receiving voice data comprises generating voice data from sound of the specific person’s voice using a microphone (para [0107-108], where microphones collect voice data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the alerts of Ogaz (Ogaz para [0193]) using the voice message of Menezes (Menezes para [0045]) to determine if the data related to the user’s voice matches one or more profiles associated with a rule to provide an alert (Ogaz para [0104-105]).

Regarding claim 22, Menezes teaches:
The hearing device of claim 21, 
Menezes does not teach:
wherein the voice message comprises at least one of an indicator, a reminder, or an alert.
Ogaz teaches:
wherein the voice message comprises at least one of an indicator, a reminder, or an alert (para [0193], where voice messages are used as an alert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the alerts of Ogaz (Ogaz para [0193]) using the voice message of Menezes (Menezes para [0045]) to alert the user of an abnormal state, so the user may alter the abnormal state (Ogaz para [0011]).

Regarding claim 24, Menezes teaches:
The method of claim 23, 
Menezes does not teach:
wherein the voice message comprises at least one of an indicator, a reminder, or an alert.
Ogaz teaches:
wherein the voice message comprises at least one of an indicator, a reminder, or an alert (para [0193], where voice messages are used as an alert).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the alerts of Ogaz (Ogaz para [0193]) using the voice message of Menezes (Menezes para [0045]) to alert the user of an abnormal state, so the user may alter the abnormal state (Ogaz para [0011]).

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Menezes, in view of Pentland (US 2008/0044048 A1).

Regarding claim 10, Menezes teaches:
The hearing device of claim 1,
Menezes does not teach:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency.
Pentland teaches:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency (para [0031-32], where the fundamental frequency is measured, where the logFo is defined in para [0018] of the Specification to include the fundamental frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the fundamental frequency of Pentland (Pentland para [0031-32]) as one of the extracted features of Menezes (Menezes para [0043]) in order to modify human voice waveforms to change the perceived 'social signaling' of the speaker (Pentland para [0004]).

Regarding claim 19, Menezes teaches:
The method of claim 12,
Menezes does not teach:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency.
Pentland teaches:
wherein the cloned voice parameter comprises at least a log scale fundamental frequency (para [0031-32], where the fundamental frequency is measured, where the logFo is defined in para [0018] of the Specification to include the fundamental frequency).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Menezes by using the fundamental frequency of Pentland (Pentland para [0031-32]) as one of the extracted features of Menezes (Menezes para [0043]) in order to modify human voice waveforms to change the perceived 'social signaling' of the speaker (Pentland para [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2020/0035260 A1 para [0041] teaches receiving speech at a microphone and comparing to a database, while para [0048] teaches sending an alert to the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658